Citation Nr: 0013211	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  97-29 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for dermatophytosis 
(tinea pedis and tinea cruris) with calluses, currently 
evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1963 to February 
1965. 
His claim originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  In January 1999, the Board remanded 
the case to the RO for additional development.  That 
development has been completed and the case is once again 
before the Board for review. 


FINDING OF FACT

The veteran's disability due to dermatophytosis (tinea pedis 
and tinea cruris) with calluses is manifested by painful 
calluses over several metatarsal areas and KOH-positive 
macerated keratinous debris in the web spaces of both feet; 
however, this disability is not productive of ulceration, 
extensive exfoliation or crusting, systemic or nervous 
manifestations, or exceptionally repugnant disfigurement.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
dermatophytosis (tinea pedis and tinea cruris) with calluses 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Codes 7806, 7813 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service medical records disclose that he was 
seen on several occasions for athletes foot with blisters.  
In May 1984, the RO issued a rating decision which granted 
service connection for dermatophytosis with calluses of the 
feet and assigned a 30 percent evaluation.  The veteran 
recently filed a claim requesting that a higher evaluation be 
assigned for this disability.  The RO denied the veteran's 
claim by rating decisions rendered in March and July 1997, 
and this appeal ensued.  Thus, the issue currently on appeal 
is entitlement to an increased evaluation for dermatophytosis 
(tinea pedis and tinea cruris) with calluses.  Although the 
veteran also suffers from mechanical deformities of the feet 
(i.e., flat feet, hammertoes, hallux valgus, and bunions), 
the only issue currently before the Board pertains to the 
veteran's skin condition. 

In denying the veteran's claim, the RO considered VA 
outpatient treatment reports dated from January to December 
1996.  These reports essentially show that the veteran was 
seen for various foot problems, including hammertoes, 
bunions, plantar warts, callosities, and a fungal infection.  
Diagnoses pertaining to the veteran's skin condition included 
callosities and a fungal infection of both small toes.  
Plantar corns were also located underneath the 3rd, 4th and 
5th toes.  None of these reports mentions evidence of 
ulceration, exfoliation, crusting, systemic or nervous 
manifestations, or exceptionally repugnant disfigurement.

In correspondence dated in March 1997, a VA certified 
physician's assistant stated that the veteran was unable to 
undergo corrective foot surgery due to a severe fungal 
infection between the toes.  The physician's assistant 
commented that surgery could be performed after the infection 
had cleared up.  This was the same conclusion reached by 
Steven Schoendienst, M.D., in an April 1997 letter, who 
indicated that foot surgery could not be performed at that 
time because of a fungal infection. 

The veteran underwent a VA dermatological examination in June 
1997, at which time he reported itching, scaling and 
maceration between the toes.  The veteran explained that 
topical antifungals were used to treat this condition about 
every other day.  A KOH from between the 4th and 5th toes of 
the left foot was negative, which the examiner explained was 
probably due to topical antifungal treatment.  The veteran 
also had complaints related to his flat feet and calluses 
which had resulted in skeletal deformity.  Based on these 
findings, the assessment included (1) tinea pedis, which was 
still an active problem, and (2) flat feet with calluses and 
skeletal deformity of the feet. 

The veteran was also afforded a VA orthopedic examination in 
June 1997.  The examiner commented on the veteran's history 
of dermatophytosis and calluses of the feet.  After reviewing 
the claims file, the examiner concluded that the veteran's 
skin changes of the feet had been essentially stable 
throughout the years.  The remainder of the examination 
focused on the veteran's orthopedic problems such as hallux 
valgus deformity, hammertoes, and bunions.  Physical 
examination revealed no calluses on the dorsum or plantar 
surface of either foot.  A callus measuring 1 cm. was located 
over the distal head of the 3rd metatarsal, which the veteran 
explained was tender to palpation.  Another callus measuring 
2 cm. was located over the base of both great toes and over 
the distal head of the left 2nd and 5th metatarsals.  There 
were also calluses measuring 1 cm. which were tender to 
palpation.  The diagnoses included callosities, plantar 
surface of the feet, symptomatic by history.  The examiner 
again explained that dermatological reports of record reflect 
no significant progression of the veteran's dermatophytosis 
and calluses. 

Pursuant to the Board's January 1999 Remand, the veteran was 
afforded two additional VA dermatological examinations.  At 
an examination performed in February 1999, a number of 
callosities were observed on both feet.  Many of these areas 
were sensitive to touch, as the veteran jumped with applied 
pressure.  He also had KOH-positive macerated keratinous 
debris in the web spaces, which the examiner said was 
consistent with athlete's foot.  The examiner pointed out, 
however, that most of the findings were due to mechanical 
deformities and pressure points which were causing 
substantial amounts of pain.  

When examined in July 1999, it was noted that the veteran had 
some superficial ulceration at pressure points.  The examiner 
indicated that the veteran's primary problem was not due to 
dermatophytosis but resulted from structural abnormalities of 
the feet which caused severe pain and precluded his ability 
to maintain employment.  The examiner also found no systemic 
or nervous manifestations, nor did he characterize the 
veteran's dermatophytosis and calluses as exceptionally 
repugnant.  Further, the examiner concluded that the 
veteran's disability due to dermatophytosis and calluses did 
not preclude all forms of employment.  In conclusion, the 
examiner stated that the veteran did have evidence of 
dermatophytosis, although this was not his primary problem 
and not the reason he was so disabled. 

In an August 1999 letter, Mark Naylor, M.D., stated that he 
had treated the veteran on several occasions for painful feet 
due to structural changes, which included bone spurs, flat 
feet, and hammer toes.  Dr. Naylor also explained that these 
structural abnormalities were exacerbated by chronic 
athlete's foot fungus which had never fully resolved.  This 
fungal problem caused additional burning and itching to the 
discomfort generated by the veteran's other foot problems.  
Dr. Naylor related that he may be able to help the veteran 
with his athlete's foot problem, but that it was really only 
a small part of his overall foot dysfunction. 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A.            § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990). 

The veteran's disability due to dermatophytosis (tinea pedis 
and tinea cruris) with calluses is currently evaluated as 30 
percent disabling under Diagnostic Code 7813.  Under this 
code provision, dermatophytosis of the feet is to be rated as 
eczema in accordance with Diagnostic Code 7806.  See 
38 C.F.R. § 4.118, Diagnostic Code 7813.  Under Diagnostic 
Code 7806, a 10 percent evaluation requires exfoliation, 
exudation, or itching on an exposed surface or extensive 
area.  A 30 percent evaluation requires constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 50 
percent evaluation, the highest provided under this 
diagnostic code, requires ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptionally repugnant disfigurement.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7806.

Applying the above criteria to the facts of this case, the 
Board concludes that the veteran's current evaluation of 30 
percent fully contemplates the level of disability due to his 
service-connected dermatophytosis with calluses.  The 
clinical evidence of record shows that this disability is 
productive of a few painful calluses over several metatarsal 
areas and KOH-positive macerated keratinous debris in the web 
spaces of both feet.  The Board has also considered that this 
condition has prevented the veteran from undergoing 
corrective surgery for his other foot deformities.  
Nevertheless, the medical records fail to disclose objective 
evidence of ulceration, or extensive exfoliation or crusting.  
Moreover, the veteran has not complained of, nor does the 
evidence show, systemic or nervous manifestations 
attributable to dermatophytosis or calluses of the feet.  No 
exceptionally repugnant disfigurement has been described or 
observed during clinical evaluation.  In addition, the June 
1997 orthopedic examination report includes a medical opinion 
that this condition has remained essentially stable 
throughout the years.  In short, the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
the veteran's service-connected dermatophytosis (tinea pedis 
and tinea cruris) with calluses.

The Board has based its decision upon the applicable 
provisions of the VA's Schedule for Rating Disabilities.  The 
veteran has submitted no evidence showing that his service-
connected dermatophytosis (tinea pedis and tinea cruris) with 
calluses has markedly interfered with his employment status 
beyond that interference contemplated by the assigned 30 
percent evaluation.  In fact, medical professionals have 
attributed the veteran's current unemployment to his 
mechanical foot deformities, for which a total rating based 
on individual unemployability has been awarded.  There is 
also no indication that this condition has necessitated 
frequent periods of hospitalization during the pendency of 
this appeal.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (1999). See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 30 percent for dermatophytosis (tinea pedis and 
tinea cruris) with calluses.  Given this conclusion, the 
doctrine of reasonable doubt need not be considered.  See 38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.


ORDER

An evaluation in excess of 30 percent for dermatophytosis 
(tinea pedis and tinea cruris) with calluses is denied.


REMAND

When this case was remanded to the RO in January 1999, one of 
the issues on appeal was the veteran's entitlement to a total 
rating based on individual unemployability due to service-
connected disabilities (TDIU).  On remand and following a 
grant of service connection for additional disabilities, the 
RO determined in an October 1999 rating decision that the 
veteran was entitled to a TDIU effective from June 4, 1997, 
the date the veteran first claimed service connection for the 
disabilities shown to render him unemployable.  The veteran 
was notified of this decision by VA letter dated in November 
1999.  However, without receipt of a notice of disagreement 
(NOD) as to the effective date, the issue of the veteran's 
entitlement to an earlier effective date for a TDIU was 
listed as an issue on appeal in a November 1999 Supplemental 
Statement of the Case, and the RO noted that the TDIU was 
only a partial grant of the benefits sought on appeal as the 
effective date of the award was later than the date of the 
claim for TDIU.  Subsequently in January 2000, the veteran 
submitted an NOD to the effective date assigned by the RO for 
the TDIU arguing that the date should go back at least to 
1984.  

It does not appear to the Board that the issue of an earlier 
effective date for an award of a TDIU is currently in 
appellate status.  The award of a TDIU is considered to be a 
full grant of benefits with respect to that appeal.  The 
veteran has, however, expressed disagreement with the "down-
stream" issue of the effective date of the award of TDIU.  
See Grantham v. Brown, 114 F.3d (Fed. Cir. 1997).  In this 
regard, the Board may only exercise jurisdiction over an 
issue after an appellant has filed both a timely NOD to a 
rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. 
Brown, 5 Vet. App. 554 (1993).  The Board notes that in the 
normal course of VA adjudication, a claimant who wishes to 
appeal an adverse RO decision files an NOD and then, after 
the RO has issued a statement of the case (SOC), perfects an 
appeal to the Board by filing a substantive appeal to the 
Board.  See Grantham v. Brown, supra; Hamilton v. Brown, 4 
Vet. App. 528, 533 (1993) (en banc), aff'd, 39 F.3d 1574, 
1583-85 (Fed. Cir. 1994); Bernard v. Brown, 4 Vet. App. 384, 
390-92 (1993) (detailing the "series of very specific, 
sequential, procedural steps that must be carried out" to 
acquire appellate review); 38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 20.201 (1999).  Thus, although the RO furnished the 
veteran with a SSOC on the effective date issue, it was 
before the veteran had filed an NOD.  Further, there is no 
substantive appeal of record filed by the veteran on this 
issue.  Accordingly, this issue is referred to the RO for 
proper procedural development to include the issuance of a 
SOC with proper information concerning the filing of a 
substantive appeal.  See Manlincon v. West, 12 Vet. App. 238 
(1999). 

To ensure full compliance with due process requirements, the 
case is remanded for the following:

The RO should issue a statement of the 
case to the veteran and his 
representative addressing the issue of 
entitlement to an effective date earlier 
than June 4, 1997 for the award of a 
TDIU.  The statement of the case should 
include all relevant law and regulations 
pertaining to the claim.  The veteran 
must be advised of the time limit in 
which he may file a substantive appeal.  
38 C.F.R. § 20.302(b) (1999).  Then, if 
an appeal is perfected, this issue should 
be returned to the Board.

The purpose of this REMAND is to afford the veteran due 
process; the Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The appellant has the right to submit additional 
evidence to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required until he is 
notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

